DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-8 and 15-20 in the reply filed on June 11, 2021 is acknowledged.  Claims 9-14 are withdrawn. The traversal is on the ground(s) that the method as claimed in the independent claim 9 is used to manufacture a display substrate claimed in the independent claim 1 (Remarks, Page 8).  This is not found persuasive because the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process. For example, a display substrate recited in claim 1 and a display panel recited in claim 15 can be made by the following order from bottom to top: a base substrate, a cathode, an electron transporting layer, an electroluminescent layer, a hole transporting layer, and an anode, instead of the following order from bottom to top: a base substrate, an anode, a hole transporting layer, an electroluminescent layer, an electron transporting layer and a cathode, as recited in claim 10.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 8 is objected to because of the following informalities:
“gate lines” in line 5 should be “a gate line”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-7, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites in lines 2-3 and claim 6 recited in lines 1-3 “the hole transporting layer has a plurality of the nano-grooves on a surface that is in contact with the electroluminescent layer”. However, both the plurality of nano-grooves and the surface that is in contact with the electroluminescent layer has been recited in claim 1, upon which claims 4 and 6 depend, therefore, the claim scope is not clear. For the purpose of Claim 7 is rejected since it depends upon claim 6.

Claim 19 recites the limitation "the non-display region" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the non-display region” is interpreted as “a non-display region.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”).
[AltContent: textbox (Shinotsuka, annotated FIG. 1)][AltContent: textbox (Nano-grooves)][AltContent: arrow]
    PNG
    media_image1.png
    501
    548
    media_image1.png
    Greyscale



Regarding claim 1, Shinotsuka discloses a display substrate (see Shinotsuka, FIG. 1), comprising:
a base substrate (11, FIG. 1), and
display units (10, ¶¶ [0001] and [0085]; although only one diode is shown, ¶ [0085] discloses a plurality of light emitting diodes) on the base substrate (11),
wherein each of the display units (10) comprises: an anode (12, ¶ [0114]), a hole transporting layer (13b, ¶ [0115]), an electroluminescent layer (13c, ¶ [0115]), an electron transporting layer (13d, ¶ [0115]) and a cathode (14, ¶ [0114]), all of which are superposed in sequence (FIG. 1);

a distance between any two adjacent nano-grooves of the plurality of nano-grooves (annotated FIG. 1 above) is on a nanometric order of magnitude (¶¶ [0126] and [0128]).

Regarding claim 2, Shinotsuka discloses the display substrate according to claim 1, wherein the nano-grooves are hemispherical nano-grooves (¶ [0132]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”), as applied to claim 1 above.
Regarding claim 3, Shinotsuka discloses the display substrate according to claim 1.
Shinotsuka is silent regarding that the nano-grooves have a depth in a range of 3 to 40 nm, and the distance between any two adjacent nano-grooves is in a range of 5 to 50 nm.
However, Shinotsuka discloses that the nano-grooves have a depth in a range of 20 to 50 nm, and the distance between any two adjacent nano-grooves in a range of 40 to 200 nm (from two adjacent columns come into contact with each other to a distance of approximately five times the diameter of the lower bottoms ¶ [0134]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the nano-grooves having a depth in a range of 3 to 40 nm, and the distance between any two adjacent nano-grooves is in a range of 5 to 50 nm, since where the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 4, Shinotsuka discloses the display substrate according to claim 1, wherein the hole transporting layer (13b) has a plurality of the nano-grooves 
Shinotsuka is silent regarding that a maximum thickness of the hole transporting layer (13b) is in a range of 10 to 50 nm.
However, Shinotsuka discloses that the total thickness of the organic EL layer 13 is 30 to 500 nm. Based on FIG. 1, a maximum thickness of the hole transporting layer (13b) is in a range of about 6 to 100 nm.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a maximum thickness of the hole transporting layer (13b) in a range of 10 to 50 nm, since where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP § 2144.05(I).
Note: for the purpose of examination, “the hole transporting layer has a plurality of the nano-grooves on a surface that is in contact with the electroluminescent layer” is interpreted as “the hole transporting layer has the plurality of nano-grooves on the surface that is in contact with the electroluminescent layer.”

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”), as applied to claim 1 above, and further in view of Yamazaki et al. (US PG-Pub No.: 2002/0104995 A1, hereinafter, “Yamazaki”).


[AltContent: textbox (Base substrate)][AltContent: arrow]

    PNG
    media_image2.png
    278
    815
    media_image2.png
    Greyscale



Regarding claim 5, Shinotsuka discloses the display substrate according to claim 1.
Shinotsuka is silent regarding that the display unit is located in a display region of the base substrate, the base substrate further has a non-display region, and the display substrate further comprises: a display stress releasing layer located in the non-display region, wherein, the display stress releasing layer has a plurality of nano-grooves on a surface that is away from the base substrate, and a distance between any two adjacent nano-grooves on the display stress releasing layer is on a nanometric order of magnitude.
However, Yamazaki discloses a display substrate (FIG. 2), comprising a display unit (103, FIG. 2) located in a display region of a base substrate (annotated FIG. 2 above), the base substrate further having a non-display region (annotated FIG. 2 above), and the display substrate further comprising a light emitting layer (123, ¶ [00165]) extending to the non-display region (FIG. 2).


Regarding claim 6, Shinotsuka in view of Yamazaki discloses the display substrate according to claim 5, wherein the hole transporting layer (13b in the display region) has a plurality of the nano-grooves (Shinotsuka’s FIG. 1) on a surface that is in contact with the electroluminescent layer (13c in the display region), and a maximum thickness of the display stress releasing layer (13b in the non-display region) is equal to the maximum thickness of the hole transporting layer (13b in the display region).
Note: for the purpose of examination, “the hole transporting layer has a plurality of the nano-grooves on a surface that is in contact with the electroluminescent layer” is interpreted as “the hole transporting layer has the plurality of nano-grooves on the surface that is in contact with the electroluminescent layer.”
claim 8, Shinotsuka discloses the display substrate according to claim 1.
Shinotsuka is silent regarding gate lines and data lines on a base substrate, wherein the display units further comprise a plurality of thin film transistors, each of the plurality of thin film transistors comprises a gate, a source, and a drain, the gate is electrically connected to a gate line, the source is electrically connected to a data lines, and the drain is electrically connected to an anode.
Yamazaki, however, discloses a display substrate (see Yamazaki, FIGs. 1 and 2), comprising gate lines (115, ¶ [0056]; one pixel is shown in FIG. 2, but the display substrate has a plurality of pixels, ¶ [0048]) and data lines (V, FIG. 1) on a base substrate (annotated FIG. 2 above), wherein the display units further comprise a plurality of thin film transistors (102, FIG. 2; one pixel is shown in FIG. 2, but the display substrate has a plurality of pixels, ¶ [0048]), each of the plurality of thin film transistors (102) comprises a gate (115), a source (113, FIG. 2) and a drain (112, ¶ [0008] and FIG. 2), the gate (115) is electrically connected to a gate line (FIGs. 1 and 2), the source (113) is electrically connected to a data line (V, FIG. 2), and the drain (112)  is electrically connected to an anode (122, ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form gate lines and data lines on Shinotsuka’s base substrate, wherein the display units further comprise a plurality of thin film transistors, each of the plurality of thin film transistors comprises a gate, a source, and a drain, the gate is electrically connected to a gate line, the source is .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”) in view of Yamazaki et al. (US PG-Pub No.: 2002/0104995 A1, hereinafter, “Yamazaki”), as applied to claim 6 above, and further in view of Lee (US PG-Pub No.: 2016/0155787 A1, hereinafter, “Lee”).
Regarding claim 7, Shinotsuka in view of Yamazaki discloses the display substrate according to claim 6.
Shinotsuka in view of Yamazaki is silent regarding that a material of both the display stress releasing layer and the hole transporting layer is poly(3,4- ethylenedioxythiophene)-poly(styrenesulfonate).
Lee, however, discloses a display substrate (see Lee, FIG. 4), wherein a material of a hole transporting layer (HTA, ¶ [0089]) is poly(3,4- ethylenedioxythiophene)-poly(styrenesulfonate) (¶ [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a material of both the display stress releasing layer (13b in the non-display region) and the hole transporting layer (13b in the display region) of Shinotsuka in view of Yamazaki with poly(3,4- ethylenedioxythiophene)-poly(styrenesulfonate), as taught by Lee, since the selection of a known material (PEDOT-PSS) based on its suitability for its intended use (to form a prima facie obviousness determination. See MPEP § 2144.07.

Claims 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”) in view of Yamazaki et al. (US PG-Pub No.: 2002/0104995 A1, hereinafter, “Yamazaki”).
Regarding claim 15, Shinotsuka discloses a display panel (see Shinotsuka, FIG. 1), comprising:
a display substrate (10), wherein the display substrate (10) comprises a base substrate (11, FIG. 1) and display units (10 except 11, ¶¶ [0001] and [0085]; although only one diode is shown, ¶ [0085] discloses a plurality of light emitting diodes) on the base substrate (11);
each of the display units (10 except 11) comprises: an anode (12, ¶ [0114]), a hole transporting layer (13b, ¶ [0115]), an electroluminescent layer (13c, ¶ [0115]), an electron transporting layer (13d, ¶ [0115]) and a cathode (14, ¶ [0114]), all of which are superposed in sequence (FIG. 1);
at least one of the hole transporting layer (13b) and the electron transporting layer has a plurality of nano-grooves (annotated FIG. 1 above) on a surface (top surface) that is in contact with the electroluminescent layer (13c, FIG. 1); and a distance between any two adjacent nano-grooves (annotated FIG. 1 above) on at least one of the hole transporting layer (13b) and the electron transporting layer is on a nanometric order of magnitude (¶¶ [0126] and [0128]).

Yamazaki, however, discloses a display panel (see Yamazaki, FIG. 17B), comprising a package substrate (4008, FIG. 17B) located in an opposite position from a display substrate (4001+pixels above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a package substrate located in an opposite position from Shinotsuka’s display substrate, as taught by Yamazaki, in order to protect the display substrate.

Regarding claim 16, Shinotsuka in view of Yamazaki discloses the display panel according to claim 15, wherein the nano-grooves are hemispherical nano-grooves (Shinotsuka, ¶ [0132]).

Regarding claim 17, Shinotsuka in view of Yamazaki discloses the display panel according to claim 15.
Shinotsuka is silent regarding that the display units are located in a display region of the base substrate, the base substrate further has a non-display region, and the display substrate further comprises: a display stress releasing layer located in the non-display region, the display stress releasing layer having a plurality of nano-grooves on a surface that is away from the base substrate, and a distance between any two adjacent nano-grooves on the display stress releasing layer being on a nanometric order of magnitude.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Shinotsuka’s display unit in a display region of the base substrate, the base substrate further having a non-display region, and the light emitting layer 13 extending to the non-display region, as taught by Yamazaki, in order to simplify the fabrication process. Accordingly, the display substrate further comprises: a display stress releasing layer (13b in the non-display region) located in the non-display region, wherein, the display stress releasing layer has a plurality of nano-grooves on a surface (top surface) that is away from the base substrate, and a distance between any two adjacent nano-grooves on the display stress releasing layer is on a nanometric order of magnitude (see statement above regarding claim 1).

Regarding claim 18, Shinotsuka in view of Yamazaki discloses the display panel according to claim 15.
Shinotsuka is silent regarding gate lines and data lines on the base substrate, wherein the display units further comprise thin film transistors, each of which comprises a gate, a source and a drain, the gate is electrically connected to a gate line, the source 
Yamazaki, however, discloses a display substrate (see Yamazaki, FIGs. 1 and 2), comprising gate lines (115, ¶ [0056]; one pixel is shown in FIG. 2, but the display substrate has a plurality of pixels, ¶ [0048]) and data lines (V, FIG. 1) on a base substrate (annotated FIG. 2 above), wherein the display units further comprise a plurality of thin film transistors (102, FIG. 2; one pixel is shown in FIG. 2, but the display substrate has a plurality of pixels, ¶ [0048]), each of the plurality of thin film transistors (102) comprises a gate (115), a source (113, FIG. 2) and a drain (112, ¶ [0008] and FIG. 2), the gate (115) is electrically connected to a gate line (FIGs. 1 and 2), the source (113) is electrically connected to a data line (V, FIG. 2), and the drain (112)  is electrically connected to an anode (122, ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form gate lines and data lines on Shinotsuka’s base substrate, wherein the display units further comprise a plurality of thin film transistors, each of the plurality of thin film transistors comprises a gate, a source, and a drain, the gate is electrically connected to a gate line, the source is electrically connected to a data lines, and the drain is electrically connected to an anode, as taught by Yamazaki, in order to form TFT to drive the display substrate.

Regarding claim 20, Shinotsuka in view of Yamazaki discloses a display apparatus (see.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shinotsuka et al. (US PG-Pub No.: 2014/0001450 A1, hereinafter, “Shinotsuka”) in view of Yamazaki et al. (US PG-Pub No.: 2002/0104995 A1, hereinafter, “Yamazaki”), as applied to claim 15 above, and further in view of Tanaka et al. (US PG-Pub No.: 2005/0231106 A1, hereinafter, “Tanaka”).
Regarding claim 19, Shinotsuka in view of Yamazaki discloses the display panel according to claim 15.
Shinotsuka in view of Yamazaki is silent regarding a package stress releasing layer in the non-display region of the package substrate, wherein the package stress releasing layer has a plurality of nano-grooves on a surface that is away from the package substrate; a distance between any two adjacent nano-grooves on the package stress releasing layer is on a nanometric order of magnitude; and the package stress releasing layer is located between the display substrate and the package substrate.
Tanaka, however, discloses a display panel (see Tanaka, FIG. 7b), comprising a package stress releasing layer (17, 17 is between 15 and a device under, therefore, it can be functional as a package stress release layer to mitigate the stress between 15 and the device under) in a non-display region (region other than 9-14, FIG. 7b) of the package substrate (15), wherein the package stress releasing layer (17) has a plurality of nano-grooves (¶¶ [0098] and [0099]) on a surface (bottom surface) that is away from the package substrate (15); a distance between any two adjacent nano-grooves on the package stress releasing layer (17) is on a nanometric order of magnitude (¶ [0099]); and the package stress releasing layer (17) is located between a display substrate (8-14, FIG. 7b) and the package substrate (15).

Note: for the purpose of examination, “the non-display region” in line 2 is interpreted as “a non-display region.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/XIA L CROSS/Examiner, Art Unit 2892